DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities, and should be:
“…performing the method simultaneously for a plurality of gas sensors in a testing chamber.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (U.S. Pub. 2018/0335409).

Regarding claims 1, 13, and 14, Kao discloses (Figs. 1-5) a method for testing at least one gas sensor (i.e. sensors 124 and 126: see par. [0014]), the method comprising:
exposing in a first measurement (i.e. before the vacuum pump is turned on at S612: see Fig. 3A) the gas sensor to a test gas (either the initial air in the chamber at step S602: [0034]; or the quantitative gas at step S605: see pars. [0021] and [0037]) under first gas conditions including a first pressure (i.e. first pressure: [0033], initial air composition: [0034], or with the quantitative gas: [0037]; and
exposing in a second measurement (after the vacuum pump is turned on at step S216: see Figs. 3A and 3B) the gas sensor to the test gas under second gas conditions (i.e. vacuum pressure: [0050], with ozone: [0052]/[0054]) including a second pressure (i.e. vacuum pressure: [0050]), the second gas conditions being different from the first gas conditions (i.e. vacuum pressure: [0050], with ozone introduced: [0052]/[0054]), wherein the second pressure is different from the first pressure (i.e. vacuum pressure, which would be lower than the initial pressure: [0033]/[0050]).
Regarding claim 13, Kao discloses (Figs. 1-5) the at least one gas sensor 124/126 is arranged in an internal volume of a testing chamber 100 (as shown in Fig. 1).
Regarding claim 14, Kao discloses (Figs. 1-5) a measurement device (as shown in Fig. 1) comprising: a testing chamber 100 with a gas inlet and a gas outlet (implicit: a door in the cabinet 100, through which the air sensing device 20 is placed into the chamber: [0016]; such a door would act as both in inlet for the initial air and an outlet for the ozone when opened after the testing takes place) and an internal volume for arranging at least one gas sensor 124/126.

Regarding claim 2, Kao discloses (Figs. 1-5) the second pressure is lower than the first pressure (i.e. vacuum pressure, which would be lower than the initial pressure: [0033]/[0050]).

Regarding claim 4, Kao discloses (Figs. 1-5) changing the pressure of the test gas between the first and second measurements from the first pressure to the second pressure (i.e. lowering the pressure to vacuum pressure at step S612: [0033], [0044], [0050]).

Regarding claim 7, Kao discloses (Figs. 1-5) performing the method in a testing chamber 100 (as shown in Fig. 1); and during a time between the first and second measurements, removing the test gas of the first measurement from the testing chamber (i.e. lowering the pressure to vacuum pressure at step S612: [0044]).

Regarding claim 8, Kao discloses (Figs. 1-5) exposing the gas sensor to a vacuum during the time between the first and second measurements (i.e. lowering the pressure to vacuum pressure at step S612: [0044]).

Regarding claim 9, Kao discloses (Figs. 1-5) the test gas during the first and the second measurements is different (i.e. is the initial air/quantitative gas during the first: [0034]/[0037]; and is ozone during the second: [0052]).

Regarding claim 10, Kao discloses (Figs. 1-5) performing the method in a testing chamber 100 having an inlet and an outlet (implicit: a door in the cabinet 100, through which the air sensing device 20 is placed into the chamber: [0016]; such a door would act as both in inlet for the initial air and an outlet for the ozone when opened after the testing takes place), wherein during the first measurement and the second measurement at least the outlet is closed (i.e. the chamber 100 is closed: see Fig. 1).

Regarding claim 11, Kao discloses (Figs. 1-5) performing the method simultaneously for a plurality of gas sensors 124/126 in a testing chamber 100 (as shown in Fig. 1).

Regarding claim 12, Kao discloses (Figs. 1-5) the test gas comprises a mixture of N2, O2 [0021] and at least one of C02 [0021], or volatile organic compounds (i.e. ozone/VOC sensor: [0052]/[0054]).

Claims 1-6, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneblei (U.S. Pub. 2014/0331737).

Regarding claims 1, 13, and 14, Kaneblei discloses (Figs. 1-7) a method for testing at least one gas sensor 5 [0072], the method comprising:
exposing in a first measurement the gas sensor 5 to a test gas [0072] under first gas conditions including a first pressure (predetermined pressure: [0088], intact curve 82/84: [0134]/[0137]); and
exposing in a second measurement the gas sensor to the test gas under second gas conditions including a second pressure (i.e. either of the pressures 81 or 83 in a defective state: see Fig. 7; [0138]-[0139]), the second gas conditions being different from the first gas conditions (as shown in Fig. 7; [0138]-[0139]), wherein the second pressure is different from the first pressure (as shown in Fig. 7; [0138]-[0139]).
Regarding claim 13, Kaneblei discloses (Figs. 1-7) the at least one gas sensor is arranged in an internal volume of a testing chamber 4 [0060].
Regarding claim 14, Kaneblei discloses (Figs. 1-7) a measurement device (as shown in Fig. 1a) comprising: a testing chamber 4 with a gas inlet 31.1a [0057]/[0065] and a gas outlet 31.1b [0065] and an internal volume for arranging at least one gas sensor 5 (within 4: see Fig. 1a).

Regarding claim 2, Kaneblei discloses (Figs. 1-7) the second pressure is lower than the first pressure (i.e. the condition shown by line 83: Fig. 7; [0139]).

Regarding claim 3, Kaneblei discloses (Figs. 1-7) the second pressure is higher than the first pressure (i.e. the condition shown by line 81: Fig. 7; [0138]).

Regarding claim 4, Kaneblei discloses (Figs. 1-7) changing the pressure of the test gas between the first and second measurements from the first pressure to the second pressure (i.e. the conditions shown by lines 81/83: Fig. 7; [0138]-[0139]).

Regarding claim 5, Kaneblei discloses (Figs. 1-7) during the first and second measurements the test gas is substantially the same [0072].
Regarding claim 6, Kaneblei discloses (Figs. 1-7) the test gas comprises a test gas species with a relative concentration that is substantially the same during the first and second measurements [0072].

Regarding claim 10, Kaneblei discloses (Figs. 1-7) performing the method in a testing chamber 4 having an inlet 31.1a and an outlet 31.1b [0065], wherein during the first measurement and the second measurement at least the outlet is closed (via nonreturn valve 59: [0103]).

Regarding claim 11, Kaneblei discloses (Figs. 1-7) performing the method simultaneously for a plurality of gas sensors in a testing chamber (as shown in Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852